09/09/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 20-0382


                                        DA 20-0382
                                                                      F.
 STATE OF MONTANA,                                                     SEP 0 9 2021
                                                                     Bowen   Greenwood
                                                                   Clerk of Suprema Court
              Plaintiff and Appellee,                                 State of Nitontana



       v.                                                          ORDER

 QUINCY SMITH,

             Defendant and Appellant.


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on
Wednesday, November 3, 2021, at 9:30. a.rn. The oral argument will be conducted entirely
by visual and audio communication devices on Zoom. All counsel, as well as every
member of the Court, will appear via Zoom. The argument will be live-streamed and can
be accessed through the Court's website at http://strearn.vision.net/MT-JUD/.
       IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
tirnes in this cause number shall be forty (40) rninutes for the Appellant and thirty (30)
rninutes for the Appellee.
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Howard F. Recht, District Judge.
      DATED this 9th day of September, 2021.
                                                For the Court,



                                                By
                                                              Chief Justice